Citation Nr: 0905663	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980, 
from July 1980 to July 1983, and from January 2003 to August 
2003.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied service connection for 
prostate cancer.  

The Veteran testified at a November 2008 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claimed, during his November 2008 Board hearing, 
that his current prostate cancer is related to either an 
anthrax vaccination, contaminated drinking water, or exposure 
to chemicals in service.  The Veteran described incidents in 
service in which he believed he was exposed to chemicals.  
Specifically, while stationed at Camp or Forward Base 
Dogwood, he recalls that there was some type of chemical 
fallout on either March 19 or 20, 2003.  He said his unit 
went into MBC mode.  He also asserts that the water at 
Dogwood was contaminated.  An April 2003 post-deployment 
health assessment, associated with National Guard records, 
shows that the Veteran was deployed to Kuwait and Iraq.  The 
Veteran indicated that he received smallpox and anthrax 
vaccinations and was asked to identify possible exposures in 
service.  


The duty to assist includes obtaining records in the 
government control.  The veteran has given the date and 
location of his purported exposure to chemical fallout.  The 
AMC should therefore take the appropriate steps to verify 
this incident.

VA treatment records reflect a current diagnosis of prostate 
cancer.  A May 2007 statement from a VA nurse fractioned 
indicates that the veteran's prostate cancer is "possibly 
related to" his "exposures in Iraq."

Further, pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2008).  A medical examination or medical opinion may be 
deemed necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

As noted above, there is at least evidence that the veteran 
received smallpox and anthrax vaccinations as part of his 
pre-deployment to Iraq.  In light of the "low threshold" as 
announced in Mclendon v. Nicholson, the Board finds that 
remand for a VA examination is necessary to determine if the 
Veteran's prostate cancer is related to his receiving 
smallpox and anthrax vaccinations and, if verified, his 
claimed exposures in service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service 
department office to verify the 
circumstances surrounding the purported 
chemical fallout at or around Camp 
Dogwood on March 19 or 20, 2003.  If a 
chemical incident is verified, the 
service department should, if possible, 
be asked to identify the chemical 
components involved in the incident and 
the overall level of toxicity.  A 
search for records pertaining to water 
contamination at Camp Dogwood should 
also be conducted.  

2.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if his prostate 
cancer is etiologically related to 
service.  The claims folder should be 
made available to the examiner for 
review before the examination.  The 
examiner must review the entire claims 
file to include available National 
Guard service treatment records, post-
service treatment records, and a Board 
hearing transcript.  The examiner 
should render an opinion as to whether 
prostate cancer is at least as likely 
as not related to smallpox or anthrax 
vaccinations, and/or claimed chemical 
exposures in service, if those exposure 
are verified.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  The examiner should specifically 
discuss the Veteran's claimed exposures, 
as well as findings contained in an April 
2003 post-deployment health assessment.  

3.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
